NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 23 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

YEHORAM UZIEL,                                  No.    20-55554

                Plaintiff-Appellant,            D.C. No.
                                                2:19-cv-01458-DSF-JEM
 v.

SUPERIOR COURT OF CALIFORNIA,                   MEMORANDUM*
COUNTY OF LOS ANGELES; et al.,

                Defendants-Appellees,

and

NORTH VALLEY DISTRICT
CHATSWORTH COURTHOUSE,
DEPARTMENT F47,

                Defendant.

                   Appeal from the United States District Court
                      for the Central District of California
                    Dale S. Fischer, District Judge, Presiding

                             Submitted August 19, 2021**

Before: GOODWIN, CANBY, and SILVERMAN, Circuit Judges.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Yehoram Uziel, proceeding pro se, appeals the district court’s judgment

dismissing his action alleging violations of 42 U.S.C. § 1985(2) and (3), 28 U.S.C.

§ 1343, and 18 U.S.C. § 242 by the litigants, attorneys, trial court, judge, and other

parties involved in his previous state-court action. We have jurisdiction under 28

U.S.C. § 1291. We review de novo the district court’s dismissal based on the

Rooker-Feldman doctrine, Maldonado v. Harris, 370 F.3d 945, 949 (9th Cir.

2004), for failure to state a claim under Federal Rule of Civil Procedure 12(b)(6),

Simmons v. Sacramento Cnty. Superior Ct., 318 F.3d 1156, 1158 (9th Cir. 2003),

as barred by the Eleventh Amendment, Cholla Ready Mix, Inc. v. Civish, 382 F.3d

969, 973 (9th Cir. 2004), and based on judicial immunity, Crooks v. Maynard, 913

F.2d 699, 700 (9th Cir. 1990). We affirm.

      The district court properly dismissed Uziel’s action as barred by the Rooker-

Feldman doctrine because his claims directly challenge the state-court judgment

and are “inextricably intertwined” with it. See Exxon Mobil Corp. v. Saudi Basic

Indus. Corp., 544 U.S. 280, 284 (2005) (“The Rooker-Feldman doctrine . . . .

[prohibits] cases brought by state-court losers complaining of injuries caused by

state-court judgments rendered before the district court proceedings commenced

and inviting district court review and rejection of those judgments.”); Cooper v.

Ramos, 704 F.3d 772, 779 (9th Cir. 2012) (Rooker-Feldman also bars issues that

are “inextricably intertwined” with the state-court judgment; an issue is


                                          2
“inextricably intertwined” if “‘the relief requested in the federal action would

effectively reverse the state court decision or void its ruling’” (citation omitted)).

      The district court properly dismissed Uziel’s action on the additional ground

that he failed to state a claim under 42 U.S.C. § 1985(2) and (3) because he did not

allege that defendants conspired to deny him equal protection of the law based on

his membership in a protected class, and under 28 U.S.C. § 1343 and 18 U.S.C.

§ 242 because neither statute provides a private right of action. See Allen v. Gold

Country Casino, 464 F.3d 1044, 1048 (9th Cir. 2006) (18 U.S.C. § 242 is a

“criminal statute[] that do[es] not give rise to civil liability” and 28 U.S.C. § 1343

is a “jurisdictional statute [that] does not provide a cause of action”); Bretz v.

Kelman, 773 F.2d 1026, 1029-30 (9th Cir. 1985) (explaining requirements of a

claim under § 1985(2) and (3)).

      The district court properly dismissed the claims against the Los Angeles

County Superior Court and Judge Sandvig in his official capacity as barred by the

Eleventh Amendment. See Greater L.A. Council on Deafness, Inc. v. Zolin, 812

F.2d 1103, 1110 (9th Cir. 1987) (“[A] suit against the [Los Angeles County]

Superior Court is a suit against the State, barred by the eleventh amendment.”);

Simmons, 318 F.3d at 1161 (Eleventh Amendment immunity extends to superior

court employees).




                                           3
      The district court properly dismissed the damages claims against Judge

Sandvig on the basis of judicial immunity. See Mireles v. Waco, 502 U.S. 9, 9, 11-

12 (1991) (per curiam) (judges are absolutely immune from suits for damages

based on their judicial conduct, except for “actions not taken in the judge’s judicial

capacity” or when acting in the complete absence of jurisdiction).

      The district court did not abuse its discretion by denying Uziel’s motions to

recuse both the magistrate and district court judges. See Liteky v. United States,

510 U.S. 540, 555 (1994) (“judicial rulings alone almost never constitute a valid

basis for a bias or partiality motion”); Glick v. Edwards, 803 F.3d 505, 508 (9th

Cir. 2015) (standard of review).

      We decline to consider matters not specifically raised and argued in the

opening brief, including the district court’s decision granting defendants’ motion

for sanctions under Federal Rule of Civil Procedure 11. See Padgett v. Wright, 587

F.3d 983, 985 n.2 (9th Cir. 2009) (per curiam).

      AFFIRMED.




                                          4